UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock International Classic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 100.00% (Cost $20,128,986) Australia 5.60% Amcor Ltd. (Paper Packaging) 212,150 1,176,295 Bermuda 3.24% RenaissanceRe Holdings Ltd. (Reinsurance) 12,225 679,710 Canada 4.18% Magna International, Inc. (Class A) (Auto Parts & Equipment) 12,000 876,360 Cayman Islands 2.08% XL Capital Ltd. (Class A) (Property & Casualty Insurance) 6,350 436,245 France 9.03% Alcatel SA (Communications Equipment) 75,950 926,499 Credit Agricole SA (Diversified Banks) 13,000 570,443 Valeo SA (Auto Parts & Equipment) 11,188 398,670 Germany 6.60% Deutsche Post AG (Air Freight & Logistics) 26,150 685,035 TUI AG (Hotels, Resorts & Cruise Lines) 33,900 699,109 Greece 2.83% Public Power Corp. (Electric Utilities) 24,700 594,486 Hong Kong 5.16% Johnson Electric Holdings Ltd. (Electrical Components & Equipment) 1,239,500 1,083,255 Ireland 3.23% Kerry Group Plc (Class A) (Packaged Foods & Meats) 28,625 678,075 Japan 22.22% Brother Industries Ltd. (Office Electronics) 82,000 1,031,381 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 52 669,462 Nippon Television Network Corp. (Broadcasting & Cable TV) 2,950 403,278 Ricoh Co., Ltd. (Office Electronics) 30,000 597,129 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 47 493,626 Takeda Pharmaceutical Co., Ltd. (Pharmaceuticals) 5,300 330,843 Takefuji Corp. (Consumer Finance) 11,700 537,111 USS Co., Ltd. (Automotive Retail) 9,350 601,080 Page 1 John Hancock International Classic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Netherlands 10.47% Aegon NV (Life & Health Insurance) 38,005 712,032 ING Groep NV (Other Diversified Financial Services) 18,775 825,040 Koninklijke Ahold NV (Food Retail) (I) 62,125 659,479 Norway 1.43% DnB NOR ASA (Diversified Banks) 24,500 300,300 Sweden 1.37% Nordea Bank AB (Diversified Banks) 22,000 288,188 Switzerland 7.60% Clariant AG (Specialty Chemicals) 67,850 914,442 Zurich Financial Services AG (Multi-Line Insurance) 2,775 679,946 United Kingdom 14.96% Aviva Plc (Multi-Line Insurance) 53,425 781,397 BP Plc, American Depositary Receipt (Integrated Oil & Gas) 750 49,185 Compass Group Plc (Restaurants) 179,375 898,808 Rentokil Initial Plc (Environmental & Facilities Services) 280,175 766,712 Royal Bank of Scotland Group Plc (Diversified Banks) 18,750 644,093 Total investments (Cost $20,128,986) 100.00% Page 2 John Hancock International Classic Value Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $20,128,986. Gross unrealized appreciation and depreciation of investments aggregated $1,371,517 and $512,789, respectively, resulting in net unrealized appreciation of $858,728. Footnotes to Schedule of Investments - Page 1 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 95.10% (Cost $239,640,151) Aerospace & Defense 1.61% Boeing Co. (The) 45,700 3,603,445 Honeywell International, Inc. 40,800 1,668,720 Air Freight & Logistics 1.00% FedEx Corp. 5,700 619,476 United Parcel Service, Inc. (Class B) 36,700 2,640,198 Apparel Retail 0.51% Gap, Inc. (The) 87,500 1,658,125 Application Software 0.62% BEA Systems, Inc. (I)(L) 133,500 2,029,200 Biotechnology 0.92% Amgen, Inc. (I) 20,800 1,487,824 Genentech, Inc. (I)(L) 18,600 1,538,220 Brewers 0.41% Anheuser-Busch Cos., Inc. 28,000 1,330,280 Broadcasting & Cable TV 1.22% CBS Corp. (Class B) 107,500 3,028,275 Scripps (E.W.) Co. (The) (Class A) 20,000 958,600 Coal & Consumable Fuels 0.55% CONSOL Energy, Inc. 57,200 1,814,956 Communications Equipment 2.72% Cisco Systems, Inc. (I) 205,000 4,715,000 Motorola, Inc. 88,600 2,215,000 Nokia Corp., American Depositary Receipt (Finland) 99,700 1,963,093 Computer & Electronics Retail 0.57% Best Buy Co., Inc. 34,800 1,863,888 Computer Hardware 3.61% Hewlett-Packard Co. 192,900 7,077,501 International Business Machines Corp. 38,800 3,179,272 NCR Corp. (I) 39,400 1,555,512 Page 1 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Computer Storage & Peripherals 1.53% Brocade Communications Systems, Inc. (I) 312,700 2,207,662 Emulex Corp. (I) 51,000 926,670 Lexmark International, Inc. (Class A) (I) 32,700 1,885,482 Construction & Farm Machinery & Heavy Trucks 0.49% Cummins, Inc. 13,500 1,609,605 Consumer Finance 0.60% American Express Co. 35,000 1,962,800 Data Processing & Outsourced Services 0.85% Automatic Data Processing, Inc. 26,000 1,230,840 Fiserv, Inc. (I) 33,000 1,553,970 Department Stores 2.88% Federated Department Stores, Inc. 62,500 2,700,625 Kohl's Corp. (I) 23,600 1,532,112 Nordstrom, Inc. (L) 32,400 1,370,520 Penney (J.C.) Co., Inc. 55,700 3,809,323 Diversified Banks 2.46% Wachovia Corp. 127,100 7,092,180 Wells Fargo & Co. 26,800 969,624 Diversified Chemicals 0.62% Dow Chemical Co. (The) 52,300 2,038,654 Diversified Metals & Mining 0.78% Freeport-McMoRan Copper & Gold, Inc. (Class B) 27,200 1,448,672 Phelps Dodge Corp. 13,100 1,109,570 Electric Utilities 0.63% Edison International 49,500 2,061,180 Electronic Equipment Manufacturers 0.41% Agilent Technologies, Inc. (I) 41,200 1,346,828 Forest Products 0.28% Louisiana-Pacific Corp. 48,300 906,591 Gold 0.18% Newmont Mining Corp. 14,200 607,050 Health Care Distributors 1.49% AmerisourceBergen Corp. 29,200 1,319,840 McKesson Corp. 67,400 3,553,328 Page 2 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Health Care Facilities 0.40% Universal Health Services, Inc. (Class B) 21,800 1,306,474 Health Care Services 0.50% Caremark Rx, Inc. 29,000 1,643,430 Homebuilding 0.48% Centex Corp. 15,100 794,562 Toll Brothers, Inc. (I) 27,200 763,776 Hotels, Resorts & Cruise Lines 0.55% Royal Caribbean Cruises Ltd. 46,800 1,816,308 Household Appliances 0.46% Stanley Works Co. (The) 30,100 1,500,485 Household Products 1.73% Kimberly-Clark Corp. 40,300 2,634,008 Procter & Gamble Co. (The) 49,000 3,037,020 Housewares & Specialties 1.30% Fortune Brands, Inc. 23,000 1,727,530 Newell Rubbermaid, Inc. 89,000 2,520,480 Hypermarkets & Super Centers 0.73% Wal-Mart Stores, Inc. 48,500 2,392,020 Independent Power Producers & Energy Traders 1.21% Constellation Energy Group 23,500 1,391,200 TXU Corp. 41,100 2,569,572 Industrial Conglomerates 4.61% General Electric Co. 250,000 8,825,000 Textron, Inc. 23,900 2,091,250 Tyco International Ltd. (Bermuda) 148,900 4,167,711 Industrial Machinery 1.32% Illinois Tool Works, Inc. 46,200 2,074,380 Parker-Hannifin Corp. 28,900 2,246,397 Integrated Oil & Gas 6.45% Chevron Corp. 24,700 1,602,042 ConocoPhillips 20,000 1,190,600 Exxon Mobil Corp. 216,900 14,553,990 Occidental Petroleum Corp. 78,000 3,752,580 Page 3 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Integrated Telecommunication Services 2.27% AT&T, Inc. 39,100 1,273,096 BellSouth Corp. 84,000 3,591,000 Verizon Communications, Inc. 69,400 2,576,822 Investment Banking & Brokerage 3.10% Bear Stearns Cos., Inc. (The) 9,000 1,260,900 Goldman Sachs Group, Inc. (The) 13,900 2,351,463 Merrill Lynch & Co., Inc. 35,700 2,792,454 Morgan Stanley 51,100 3,725,701 IT Consulting & Other Services 0.66% Accenture Ltd. (Class A) (Bermuda) (L) 67,800 2,149,938 Life & Health Insurance 1.50% AFLAC, Inc. 29,000 1,327,040 Prudential Financial, Inc. (L) 47,000 3,583,750 Life Sciences Tools & Services 0.58% Applera Corp. - Applied Biosystems Group 30,500 1,009,855 Waters Corp. (I) 20,000 905,600 Managed Health Care 2.73% Aetna, Inc. 51,400 2,032,870 Humana, Inc. (I) 43,600 2,881,524 WellPoint, Inc. (I) 52,000 4,006,600 Motorcycle Manufacturers 0.50% Harley-Davidson, Inc. 26,000 1,631,500 Movies & Entertainment 2.46% Disney (Walt) Co. (The) 91,600 2,831,356 News Corp. (Class A) 146,700 2,882,655 Viacom, Inc. (Class B) (I) 62,900 2,338,622 Multi-Line Insurance 3.04% American International Group, Inc. 94,400 6,254,944 Hartford Financial Services Group, Inc. (The) 42,700 3,704,225 Multi-Utilities 0.36% PG&E Corp. 28,200 1,174,530 Office Electronics 0.37% Xerox Corp. (I)(L) 77,700 1,209,012 Oil & Gas Drilling 0.58% Pride International, Inc. (I)(L) 69,500 1,905,690 Page 4 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Oil & Gas Equipment & Services 0.86% Grant Prideco, Inc. (I) 25,000 950,750 Schlumberger Ltd. 30,000 1,860,900 Oil & Gas Exploration & Production 1.42% EOG Resources, Inc. 45,800 2,979,290 Newfield Exploration Co. (I) 43,100 1,661,074 Oil & Gas Refining & Marketing 0.74% Valero Energy Corp. 47,000 2,419,090 Other Diversified Financial Services 9.29% Bank of America Corp. 186,200 9,974,734 Citigroup, Inc. 226,600 11,255,222 JPMorgan Chase & Co. 195,100 9,161,896 Packaged Foods & Meats 0.54% General Mills, Inc. 31,000 1,754,600 Pharmaceuticals 5.18% Forest Laboratories, Inc. (I) 45,700 2,312,877 Johnson & Johnson 84,300 5,474,442 Merck & Co., Inc. 53,600 2,245,840 Mylan Laboratories, Inc. 77,100 1,552,023 Pfizer, Inc. 43,000 1,219,480 Schering-Plough Corp. 94,100 2,078,669 Wyeth 40,800 2,074,272 Publishing 0.31% Meredith Corp. 20,600 1,016,198 Railroads 0.85% CSX Corp. 84,400 2,770,852 Reinsurance 0.75% Everest Re Group Ltd. (Bermuda) 25,100 2,448,003 Semiconductors 1.92% Intel Corp. (L) 93,228 1,917,700 Micron Technology, Inc. (I) 251,348 4,373,455 Soft Drinks 1.39% PepsiCo, Inc. 69,500 4,535,570 Specialty Stores 0.41% Office Depot, Inc. (I) 33,500 1,329,950 Page 5 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2006 (unaudited) Systems Software 1.77% Microsoft Corp. 212,000 5,793,960 Thrifts & Mortgage Finance 1.71% Countrywide Financial Corp. 32,000 1,121,280 Fannie Mae 25,600 1,431,296 Freddie Mac 45,800 3,037,914 Tobacco 1.71% Altria Group, Inc. 73,000 5,588,150 Trading Companies & Distributors 0.21% GATX Corp. 16,500 682,605 Wireless Telecommunication Services 1.21% ALLTEL Corp. 26,000 1,443,000 Crown Castle International Corp. (I)(L) 44,400 1,564,656 NII Holdings, Inc. (I) 15,500 963,480 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 4.90% (Cost $16,049,851) Joint Repurchase Agreement 0.43% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP - Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 1,431 1,431,000 Shares Cash Equivalents 4.47% AIM Cash Investment Trust (T) 14,618,851 14,618,851 Total investments (Cost $255,690,002) 100.00% Page 6 John Hancock Core Equity Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $255,690,002. Gross unrealized appreciation and depreciation of investments aggregated $74,494,585 and $2,949,835, respectively, resulting in net unrealized appreciation of $71,544,750. Footnotes to Schedule of Investments - Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 78.49% (Cost $1,394,070,941) Air Freight & Logistics 2.36% United Parcel Service, Inc. (Class B) (L) 668,300 48,077,502 Application Software 1.69% SAP AG, American Depositary Receipt (ADR) (Germany) (L) 695,000 34,402,500 Asset Management & Custody Banks 3.13% State Street Corp. 1,022,250 63,788,400 Biotechnology 8.01% Amgen, Inc. (I) (L) 1,132,400 81,000,572 Genzyme Corp. (I) (L) 1,221,400 82,407,858 Communications Equipment 2.36% QUALCOMM, Inc. (L) 1,324,500 48,145,575 Computer Hardware 2.12% Dell, Inc. (I) (L) 1,889,950 43,166,458 Data Processing & Outsourced Services 3.97% Automatic Data Processing, Inc. 1,710,050 80,953,767 Food Distributors 2.52% Sysco Corp. (L) 1,537,000 51,412,650 Food Retail 0.88% Whole Foods Market, Inc. (L) 303,000 18,007,290 Health Care Equipment 4.18% Medtronic, Inc. (L) 1,038,926 48,247,723 Stryker Corp. (L) 748,000 37,093,320 Home Entertainment Software 1.86% Electronic Arts, Inc. (I) (L) 682,700 38,012,736 Home Improvement Retail 3.14% Home Depot, Inc. (The) 1,763,200 63,951,264 Household Products 6.39% Colgate-Palmolive Co. 1,037,250 64,413,225 Procter & Gamble Co. (The) 1,062,102 65,829,082 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2006 (unaudited) Hypermarkets & Super Centers 3.11% Costco Wholesale Corp. (L) 1,104,800 54,886,464 Wal-Mart Stores, Inc. 175,327 8,647,128 Industrial Conglomerates 4.03% General Electric Co. 2,330,800 82,277,240 Internet Software & Services 2.63% eBay, Inc. (I) (L) 1,888,400 53,555,024 Multi-Line Insurance 2.38% American International Group, Inc. 733,162 48,579,314 Pharmaceuticals 5.75% Johnson & Johnson 760,117 49,361,998 Teva Pharmaceutical Industries Ltd., ADR (Israel) 1,991,600 67,893,644 Restaurants 3.19% Starbucks Corp. (I) (L) 1,910,840 65,064,102 Soft Drinks 6.34% Coca-Cola Co. (The) 1,084,400 48,450,992 PepsiCo, Inc. 1,239,000 80,857,140 Specialty Stores 4.49% Staples, Inc. 3,765,537 91,615,515 Systems Software 3.96% Microsoft Corp. 2,958,250 80,848,973 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 21.51% (Cost $438,855,149) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP - Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 557 557,000 Shares Cash Equivalents 21.48% AIM Cash Investment Trust (T) 438,298,149 438,298,149 Total investments (Cost $1,832,926,090) 100.00% Page 2 John Hancock U.S. Global Leaders Growth Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $1,832,926,090. Gross unrealized appreciation and depreciation of investments aggregated $241,896,827 and $35,020,312, respectively, resulting in net unrealized appreciation of $206,876,515. Footnotes to Schedule of Investments - Page 1 John Hancock Classic Value II Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 100.00% (Cost $17,595,485) Aerospace & Defense 0.53% General Dynamics Corp. 1,375 98,546 Apparel, Accessories & Luxury Goods 0.19% Hanesbrands, Inc. (I) 1,546 34,800 Apparel Retail 2.50% Gap, Inc. (The) 5,700 108,015 TJX Cos., Inc. (The) 12,825 359,485 Auto Parts & Equipment 3.65% Johnson Controls, Inc. 4,625 331,798 Magna International, Inc. (Class A) (Canada) 4,825 352,370 Broadcasting & Cable TV 1.49% CBS Corp. (Class B) 9,925 279,587 Communications Equipment 3.21% Lucent Technologies, Inc. (I) 257,275 602,024 Computer Hardware 2.16% Dell, Inc. (I) 8,025 183,291 Hewlett-Packard Co. 6,050 221,975 Consumer Finance 1.81% American Express Co. 2,575 144,406 Capital One Financial Corp. 2,475 194,683 Data Processing & Outsourced Services 1.74% Computer Sciences Corp. (I) 3,750 184,200 First Data Corp. 3,375 141,750 Diversified Banks 4.43% Comerica, Inc. 3,100 176,452 Mitsubishi UFJ Financial Group, Inc. (Japan) 26 334,731 Sumitomo Mitsui Financial Group, Inc. (Japan) 18 189,048 Wachovia Corp. 2,325 129,735 Diversified Financial Services 8.75% Bank of America Corp. 5,100 273,207 Citigroup, Inc. 18,000 894,060 ING Groep NV (Netherlands) (C) 3,725 163,690 JPMorgan Chase & Co. 6,550 307,588 Page 1 John Hancock Classic Value II Fund Securities owned by the Fund on September 30, 2006 (unaudited) Food Retail 1.01% Koninklijke Ahold NV (Netherlands) (C)(I) 17,750 188,423 Health Care Distributors 1.77% AmerisourceBergen Corp. 4,725 213,570 McKesson Corp. 2,250 118,620 Health Care Facilities 1.23% HCA, Inc. 4,600 229,494 Home Improvement Retail 1.69% Home Depot, Inc. (The) 8,700 315,549 Hotels, Resorts & Cruise Lines 0.13% Wyndham Worldwide Corp. (I) 850 23,775 Household Products 0.85% Kimberly-Clark Corp. 2,450 160,132 Hypermarkets & Super Centers 3.74% Wal-Mart Stores, Inc. 14,200 700,344 Industrial Conglomerates 1.73% Tyco International Ltd. (Bermuda) 11,550 323,285 Insurance Brokers 1.15% Aon Corp. 6,375 215,921 Integrated Oil & Gas 4.59% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 1,725 113,125 Chevron Corp. 2,675 173,500 Exxon Mobil Corp. 8,525 572,027 Integrated Telecommunication Services 0.92% AT&T, Inc. 2,700 87,912 Verizon Communications, Inc. 2,275 84,471 Investment Banking & Brokerage 2.52% Goldman Sachs Group, Inc. (The) 850 143,795 Morgan Stanley 4,500 328,095 Life & Health Insurance 3.61% Aegon NV (Netherlands) (C) 19,225 360,185 Aegon NV (ADR) (Netherlands) 229 4,298 MetLife, Inc. 5,500 311,740 Managed Health Care 0.62% CIGNA Corp. 1,000 116,320 Page 2 John Hancock Classic Value II Fund Securities owned by the Fund on September 30, 2006 (unaudited) Multi-Line Insurance 0.44% American International Group, Inc. 1,250 82,825 Multi-Utilities 3.25% Dominion Resources, Inc. 1,625 124,296 Sempra Energy 9,650 484,913 Packaged Foods & Meats 1.45% Kraft Foods, Inc. (Class A) 1,650 58,839 Sara Lee Corp. 13,200 212,124 Pharmaceuticals 6.95% Abbott Laboratories 3,175 154,178 Bristol-Myers Squibb Co. 23,625 588,735 Johnson & Johnson 4,000 259,760 Pfizer, Inc. 10,550 299,198 Property & Casualty Insurance 9.10% ACE Ltd. (Cayman Islands) 2,775 151,876 Allstate Corp. (The) 11,025 691,598 Chubb Corp. (The) 2,550 132,498 Fidelity National Financial, Inc. 3,325 138,486 XL Capital Ltd. (Class A) (Cayman Islands) 8,575 589,102 Railroads 2.03% Union Pacific Corp. 4,325 380,600 Real Estate Management & Development 0.13% Realogy Corp. (I) 1,062 24,086 Restaurants 1.88% Compass Group Plc (United Kingdom) 70,075 351,130 Semiconductors 0.44% Intel Corp. 3,975 81,766 Soft Drinks 0.51% Coca-Cola Co. (The) 2,150 96,062 Systems Software 7.47% CA, Inc. 25,200 596,988 Microsoft Corp. 22,625 618,341 Oracle Corp. (I) 10,325 183,166 Thrifts & Mortgage Finance 10.29% Countrywide Financial Corp. 7,150 250,536 Fannie Mae 9,525 532,543 Freddie Mac 9,425 625,160 Washington Mutual, Inc. 11,925 518,380 Page 3 John Hancock Classic Value II Fund Securities owned by the Fund on September 30, 2006 (unaudited) Trucking 0.04% Avis Budget Group, Inc. (I) 425 7,773 Total investments (cost $17,595,485) 100.00% Page 4 John Hancock Classic Value II Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, was $17,595,485. Gross unrealized appreciation and depreciation of investments aggregated $1,179,544 and $50,048, respectively, resulting in net unrealized appreciation of $1,129,496. Footnotes to Schedule of Investments - Page 1 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 93.40% (Cost $7,110,013,488) Apparel, Accessories & Luxury Goods 0.20% Hanesbrands, Inc. (I) 764,475 17,208,332 Apparel Retail 2.58% TJX Cos., Inc. (The) (L) 7,884,525 221,003,236 Auto Parts & Equipment 6.13% AutoZone, Inc. (I) 2,102,300 217,167,590 Johnson Controls, Inc. 1,603,025 115,001,013 Magna International, Inc. (Class A) (Canada) 2,630,875 192,132,801 Broadcasting & Cable TV 0.84% CBS Corp. (Class B) (L) 2,563,175 72,204,640 Communications Equipment 3.15% Lucent Technologies, Inc. (I) (L) 115,088,186 269,306,355 Computer Hardware 1.36% Hewlett-Packard Co. 3,164,900 116,120,181 Data Processing & Outsourced Services 1.24% Computer Sciences Corp. (I) 2,168,625 106,522,860 Diversified Banks 1.25% Comerica, Inc. (L) 1,880,500 107,038,060 Diversified Financial Services 8.54% Bank of America Corp. 3,076,875 164,828,194 Citigroup, Inc. 7,279,975 361,596,358 JPMorgan Chase & Co. 4,355,350 204,527,236 Electric Utilities 1.16% Wisconsin Energy Corp. 2,302,400 99,325,536 Health Care Distributors 1.90% AmerisourceBergen Corp. 3,604,250 162,912,100 Health Care Facilities 2.96% HCA, Inc. 5,075,750 253,229,167 Page 1 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Household Appliances 2.91% Whirlpool Corp. 2,965,925 249,463,952 Household Products 1.58% Kimberly-Clark Corp. 2,070,900 135,354,024 Hypermarkets & Super Centers 3.89% Wal-Mart Stores, Inc. 6,759,025 333,355,113 Industrial Conglomerates 2.31% Tyco International Ltd. (Bermuda) 7,055,975 197,496,740 Insurance Brokers 1.25% Aon Corp. (L) 3,169,925 107,365,360 Integrated Oil & Gas 1.83% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 2,388,425 156,632,911 Investment Banking & Brokerage 2.94% Morgan Stanley 3,456,200 251,991,542 Life & Health Insurance 5.73% MetLife, Inc. (L) 4,350,850 246,606,178 Torchmark Corp. (L) 3,862,350 243,752,909 Multi-Utilities 3.11% Sempra Energy 5,295,550 266,101,387 Packaged Foods & Meats 1.15% Sara Lee Corp. 6,115,800 98,280,906 Pharmaceuticals 8.14% Bristol-Myers Squibb Co. (L) 13,220,475 329,454,237 Johnson & Johnson 2,390,700 155,252,058 Pfizer, Inc. 7,468,400 211,803,824 Property & Casualty Insurance 8.95% Allstate Corp. (The) 4,935,475 309,602,347 Fidelity National Financial, Inc. 2,968,675 123,645,314 XL Capital Ltd. (Class A) (Cayman Islands) 4,844,350 332,806,845 Railroads 1.79% Union Pacific Corp. 1,741,400 153,243,200 Systems Software 7.16% CA, Inc. 10,522,875 249,286,909 Microsoft Corp. 9,442,575 258,065,575 Oracle Corp. (I) 5,936,175 105,307,744 Page 2 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2006 (unaudited) Thrifts & Mortgage Finance 9.35% Fannie Mae 5,755,225 321,774,630 Freddie Mac 4,124,175 273,556,528 Washington Mutual, Inc. (L) 4,716,100 205,008,867 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 6.60% (Cost $564,946,827) Joint Repurchase Agreement 3.07% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP  Dated 9-29-06 due 10-2-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 263,040 263,040,000 Shares Cash Equivalents 3.53% AIM Cash Investment Trust (T) 301,906,827 301,906,827 Total investments (cost $7,674,960,315) 100.00% Page 3 John Hancock Classic Value Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $7,674,960,315. Gross unrealized appreciation and depreciation of investments aggregated $937,056,163 and $51,736,892, respectively, resulting in net unrealized appreciation of $885,319,271. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 96.91% (Cost $49,495,123) Advertising 3.20% Omnicom Group, Inc. 23,000 2,152,800 Air Freight & Logistics 2.91% FedEx Corp. 18,000 1,956,240 Brewers 3.53% Anheuser-Busch Cos., Inc. 50,000 2,375,500 Communications Equipment 3.42% Cisco Systems, Inc. (I) 100,000 2,300,000 Computer Hardware 2.72% Dell, Inc. (I) 80,000 1,827,200 Consumer Finance 2.50% American Express Co. 30,000 1,682,400 Data Processing & Outsourced Services 3.31% Automatic Data Processing, Inc. 47,000 2,224,980 Food Distributors 3.33% Sysco Corp. 67,000 2,241,150 Health Care Equipment 3.46% Medtronic, Inc. 50,000 2,322,000 Home Improvement Retail 4.32% Home Depot, Inc. (The) 80,000 2,901,600 Household Products 4.61% Procter & Gamble Co. (The) 50,000 3,099,000 Hypermarkets & Super Centers 4.84% Wal-Mart Stores, Inc. 66,000 3,255,120 Industrial Conglomerates 8.38% 3M Co. 33,000 2,455,860 General Electric Co. 90,000 3,177,000 Industrial Machinery 2.67% Illinois Tool Works, Inc. 40,000 1,796,000 Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2006 (unaudited) Insurance Brokers 4.70% Berkshire Hathaway, Inc. (Class A) (I) 33 3,161,400 Integrated Oil & Gas 3.00% Exxon Mobil Corp. 30,000 2,013,000 Investment Banking & Brokerage 3.49% Merrill Lynch & Co., Inc. 30,000 2,346,600 Motorcycle Manufacturers 2.33% Harley-Davidson, Inc. 25,000 1,568,750 Multi-Line Insurance 4.14% American International Group, Inc. 42,000 2,782,920 Packaged Foods & Meats 3.22% Wrigley (Wm.) Jr. Co. 47,000 2,164,820 Pharmaceuticals 11.19% Abbott Laboratories 50,000 2,428,000 Johnson & Johnson 50,000 3,247,000 Pfizer, Inc. 65,000 1,843,400 Soft Drinks 7.98% Coca-Cola Co. (The) 50,000 2,234,000 PepsiCo, Inc. 48,000 3,132,480 Systems Software 3.66% Microsoft Corp. 90,000 2,459,700 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 3.09% (Cost $2,077,000) Joint Repurchase Agreement 3.09% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP  Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 2,077 2,077,000 Total investments (Cost $51,572,123) 100.00% Page 2 John Hancock Large Cap Select Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $51,572,123. Gross unrealized appreciation and depreciation of investments aggregated $17,280,455 and $1,626,658, respectively, resulting in net unrealized appreciation of $15,653,797. Footnotes to Schedule of Investments - Page 1 John Hancock Allocation Growth + Value Portfolio Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Investment in underlying funds 100.00% (Cost $5,116,485) Domestic Equity Funds 100.00% John Hancock Classic Value Fund (Class I) 99,842 2,736,675 John Hancock U.S. Global Leaders Growth Fund (Class I) 92,941 2,622,798 Total investments (cost $5,116,485) 100.00% Page 1 John Hancock Allocation Growth + Value Portfolio Footnotes to Schedule of Investments September 30, 2006 (unaudited) The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $5,116,485. Gross unrealized appreciation and depreciation of investments aggregated $243,107 and $119, respectively, resulting in net unrealized appreciation of $242,988. Footnotes to Schedule of Investments - Page 1 John Hancock Allocation Core Portfolio Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Investment in underlying funds 100.00% (Cost $8,614,736) Domestic Equity Funds 67.75% John Hancock Classic Value Fund (Class I) 112,385 3,080,484 John Hancock U.S. Global Leaders Growth Fund (Class I) 104,100 2,937,706 Fixed Income Funds 32.25% John Hancock Strategic Income Fund (Class I) 421,969 2,865,171 Total investments (Cost $8,614,736) 100.00% Page 1 John Hancock Allocation Core Portfolio Footnotes to Schedule of Investments September 30, 2006 (unaudited) The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $8,614,736. Gross unrealized appreciation and depreciation of investments aggregated $293,935 and $25,310, respectively, resulting in net unrealized appreciation of $268,625. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 29, 2006
